—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered December 16, 1996, convicting him of grand larceny in the third degree, criminal possession of stolen property in the third degree, criminal mischief in the second degree, auto stripping in the second degree, unauthorized use of a motor vehicle in the third degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in refusing to disqualify a sworn juror who expressed some apprehension after the defendant approached her as she exited the courthouse. Upon questioning, the juror unequivocally stated that she would be able to reach a fair and impartial decision. The court properly concluded that the juror was not grossly unqualified to serve as a member of the jury (see, CPL 270.35; People v Rodriguez, 71 NY2d 214, 219; People v Acevedo, 207 AD2d 842; People v Larrabee, 201 AD2d 924; People v Attanasio, 191 AD2d 447; People v Hill, 167 AD2d 418).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.